944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orestes Sueque SUTHERLAND, Plaintiff-Appellant,v.Donald A. YOUNG, Hazel Keith, Defendants-Appellees.
No. 91-7141.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-91-191-CRT-H)
Orestes Sueque Sutherland, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Orestes Sueque Sutherland seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   Sutherland v. Young, CA-91-191-CRT-H (E.D.N.C. June 20, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.